

Exhibit 10.1


FOURTH AMENDMENT TO SUBLEASE


        THIS FOURTH AMENDMENT TO SUBLEASE (this “Amendment”) made as of the 4th
day of March 2020, by and between ARAMIS INC., a Delaware corporation, and a
wholly-owned subsidiary of THE ESTEE LAUDER COMPANIES INC., having an address at
767 Fifth Avenue, New York, New York 10153 (“Sublandlord”'), and RSL MANAGEMENT
CORP., a Delaware corporation, having an address at 767 Fifth Avenue, New York,
New York 10153 (“Subtenant”).
WITNESSETH
        
WHEREAS, by that certain Lease dated as of July 10, 2003, between 767 Fifth
Avenue, LLC (“Landlord”), as landlord, and Sublandlord, as tenant, as amended
pursuant to various documents, including, but not limited to, (i) that certain
First Amendment to Lease dated as of April 1, 2004, between Landlord and
Sublandlord, (ii) that certain Second Amendment to Lease dated as of December
28, 2004, between Landlord and Sublandlord, (iii) that certain Third Amendment
to Lease dated as of January 5, 2007, between Landlord and Sublandlord, (iv)
that certain Fourth Amendment to Lease dated as of April 18, 2017, between
Landlord and Sublandlord, (v) that certain Fifth Amendment to Lease dated as of
July 31, 2017, between Landlord and Sublandlord, and (vi) that certain Sixth
Amendment to Lease dated as of October 31, 2019, between Landlord and
Sublandlord (as amended, the “Prime Lease”), Landlord leased to Sublandlord
certain premises (the “Premises”), more particularly described in the Prime
Lease, located in the building situated in the Borough of Manhattan, City,
County and State of New York and known by the street address 767 Fifth Avenue,
New York, New York 10153 (the “Building”), for a term expiring, with respect to
the portion of the Premises comprising the Demised Premises (as defined below),
on March 31, 2040.
        
WHEREAS, Subtenant is subleasing from Sublandlord a portion of the Premises (the
(“Demised Premises”) pursuant to that certain Agreement of Sublease dated as of
April 1, 2005, between Sublandlord and Subtenant as amended pursuant to (i) that
certain First Amendment To Sublease dated as of February 28, 2007, between
Sublandlord and Subtenant, (ii) that certain Second Amendment To Sublease dated
as of January 27, 2010, between Sublandlord and Subtenant, and (iii) that
certain Third Amendment To Sublease (“Third Amendment”) dated as of November 3,
2010, between Sublandlord and Subtenant (collectively hereinafter the “Existing
Sublease”) for a term expiring at 11:59 pm on March 30, 2020.
        
WHEREAS, Sublandlord and Subtenant desire to modify and amend the Existing
Sublease as hereinafter provided, and the Existing Sublease, as the same is
amended by this Amendment, is hereinafter referred to as the “Sublease”.
        
NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained and other good and valuable consideration, the adequacy and receipt of
which are hereby acknowledged, Sublandlord and Subtenant hereby agree as
follows:


1

--------------------------------------------------------------------------------



1.Definitions. All capitalized terms used herein shall have the meanings
ascribed to them in the Existing Sublease unless otherwise specifically set
forth herein to the contrary.


2.Extension of Term, Fixed Rent and Additional Rent. The parties acknowledge and
agree to the following :


a.The Term is extended until March 31, 2025.


b.Subtenant shall have the right to further extend the Term for up to three (3)
additional consecutive periods of five (5) years each upon notice to Sublandlord
given not less than one hundred eighty (180) days prior to the expiration of the
then current Term. As used in the Sublease, the term “Expiration Date” means the
last day the Term under Section 2(a) above or the last day of any exercised
extensions of the Term under this Section 2(b), as applicable, unless the Term
is sooner terminated as provided in the Sublease.


c.Commencing April 1, 2020, the Fixed Rent for the Term under Section 2(a)
above, and any exercised extensions of the Term under Section 2(b) above, is
$761,279.28 per annum, payable in equal monthly installments of $63,439.94 in
advance on the first day of each calendar month.


d.Consistent with Section 2.b.(2) of the Third Amendment, and with respect to
Section 6.B. of the Existing Sublease, (i) Subtenant's Proportionate Share
remains 18.51% and (ii) Subtenant's Proportionate Share of the Additional Rent
with respect to Services supplied solely to Suite 4200 of the Building remains
67.93%.


3.Representation Regarding Sublease. Each of Sublandlord and Subtenant
represents and warrants to the other that the Sublease is in full force and
effect and represents the entire agreement between Sublandlord and Subtenant
with respect to the Demised Premises, and there are no other amendments,
modifications or supplements thereto, or any other understandings, contracts,
agreements or commitments of any kind whatsoever, whether oral or written.


4.Broker Representation. Each party hereto covenants, warrants and represents to
the other party that it has had no dealings, conversations or negotiations with
any broker concerning the execution and delivery of this Amendment. Each party
hereto agrees to defend, indemnify and hold harmless the other party against and
from any claims for any brokerage commissions and all costs, expenses and
liabilities in connection therewith, including, without limitation, reasonable
attorneys’ fees and disbursements, arising out of the indemnifying party's
breach of its respective representations and warranties contained in this
Paragraph 4.


5.No Implied Amendment. Except as expressly set forth in this Amendment, the
terms and conditions of the Sublease shall continue in full force and effect
without any change or modification and shall apply for the balance of the term
of the Sublease. In the event of a conflict between the term of the Sublease and
the terms of this Amendment, the terms of this Amendment shall govern.
2

--------------------------------------------------------------------------------





6.Amendment. This Amendment shall not be altered, amended, changed, waived,
terminated or otherwise modified in any respect or particular, and no consent or
approval required pursuant to this Amendment shall be effective, unless the same
shall be in writing and signed by or on behalf of the party to be charged.


7.Successors and Assigns. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and to their respective heirs, executors,
administrators, successors and permitted assigns.


8.Merger. All prior statements, understandings, representations and agreements
between the parties, oral or written, are superseded by and merged in the
Sublease as amended by this Amendment, which alone fully and completely
expresses the agreement between them in connection with this transaction and
which is entered into after full investigation neither party relying upon any
statement, understanding, representation or agreement made by the other not
embodied in the Sublease.


9.Governing Law. This Amendment shall be interpreted and enforced in accordance
with the laws of the state of New York.


10.Severability. If any provision of this Amendment shall be unenforceable or
invalid, the same shall not affect the remaining provisions of this Amendment
and to this end the provisions of this Amendment are intended to be and shall be
severable.


11.Counterparts. This Amendment may be executed in any number of counterparts
each of which shall be deemed an original and all of which, taken together,
shall constitute one and the same instrument. Copies of this Amendment exchanged
electronically are binding as originals.


12.Authority. Subtenant and Sublandlord, and each of the persons executing this
Amendment on behalf of Subtenant and Sublandlord, do hereby warrant that the
party for which they are executing this Amendment has full right and authority
to enter into this Amendment, and that any person signing on behalf of such
party is authorized to do so.


13.No Offer. This Amendment shall not be binding upon either party unless and
until it is fully executed and delivered to both parties.


14.Captions. The captions preceding all of the paragraphs of this Amendment are
intended only for convenience of reference and in no way define, limit or
describe the scope of this Amendment or the intent of any provision hereof.


[signature page follows]






3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Sublandlord and Subtenant, and for the purpose of ratifying
the Guarantee of Sublease with respect to the matters set forth in this
Amendment and confirming that the Guarantee of Sublease remains in full force
and effect, the Guarantor, have executed this Amendment as of the date and year
first above written.



SUBLANDLORD:SUBTENANT:ARAMIS, INC.RSL MANAGEMENT CORP.
By: /s/Jason M. Corrigan
Name: Jason M. Corrigan
Title: Vice President & Legal Counsel
By: /s/Ronald S. Lauder
Name: Ronald S. Lauder
Title: Chairman and President
GUARANTOR:


/s/Ronald S. Lauder
RONALD S. LAUDER



4